                           United States District Court
                                     for the
                           Southern District of Florida

Capitol Specialty Insurance Corp.,    )
Plaintiff,                            )
                                      )
v.                                    )
                                      ) Civil Action No. 18-24096-Civ-Scola
Pablo Rubio Ortiz, by and through     )
his next friend and wife Beatriz Lara )
Corona, and others, Defendants.       )

                               Order Staying Case
       This matter is before the Court upon an independent review of the record.
Plaintiff Capitol Specialty Insurance Corp. (“Capitol Specialty”) brings two counts
for declaratory relief seeking a determination of its duty to defend or indemnify
certain defendants in a personal injury action currently pending in Florida state
court (the “State Case”). (ECF No. 1.) On November 20, 2018, the Court accepted
intra-district transfer of this case (the “Second Case”) from Judge Ungaro due to
its close relation to an earlier case dismissed by this Court, (the “First Case,” No.
17-cv-23329). (ECF No. 32.) After reviewing the record in the First Case and the
Second Case, and considering the previous conduct of certain Defendants in the
State Case, the Court stays and administratively closes this case.

1.    Factual Background
      Capitol Specialty brought the First Case on September 1, 2017, seeking a
declaration that a policy (the “Policy”) it issued to Defendant Venetian by
Luxcom, LLC (“Luxcom”), does not afford coverage for the damages claimed in
the parallel State Case brought against it and Defendant Francisco Lara (“Lara”)
by the other Defendants in this case, Pablo Rubio Ortiz, by and through his next
friend and wife Beatriz Lara Corona; Jovani Rubio Lara, by and through his next
friend and mother Beatriz Lara Corona; and Beatriz Lara Corona (the “Ortiz
Defendants”). (First Case, ECF No. 1.) In particular, the Plaintiff alleged that it
had no duty to defend or indemnify Defendants Luxcom or Lara in the State
Case, based on the claims and allegations made in the State Case complaint. (Id.
at ¶¶ 16-23, 34-35.)
      On October 11, 2017, the Ortiz Defendants filed an amended complaint in
the State Case. (First Case, ECF No. 9-2.) Capitol Specialty subsequently
amended its complaint in this federal action to request a declaration of liability
under the Policy as to the amended allegations and claims in the State Case.
(First Case, ECF No. 9.)
        On December 5, 2017, the Ortiz Defendants filed a second amended
complaint in the State Case. The Court then granted Capitol Specialty leave to
file a second amended complaint in the First Case. (First Case, ECF Nos. 21-23.)
Defendants filed motions to dismiss the second amended complaint, which were
denied on April 19, 2018, based on the Court’s finding that Capitol Specialty
“has no duty to defend or indemnify under the [P]olicy it issued to Defendants
Luxcom and Lara based on the allegations in the underlying [second amended]
state court complaint.” (First Case, ECF No. 57 at 8.) Based on that finding, the
parties were ordered to show cause as to why judgment should not be entered in
favor of Capitol Specialty in the First Case. (Id.)
        On April 25, 2018, before the parties submitted briefing on the order to
show cause, the Ortiz Defendants filed a third amended complaint in the State
Case, which amendments contradicted allegations made in earlier pleadings in
the State Case that this Court relied on in denying the Defendants’ motions to
dismiss. (Compare First Case, ECF No. 57 at p. 7 and First Case, ECF No. 23-2
at
¶ 9 with First Case, ECF No. 65-1 at ¶ 9.)
        The Court held oral argument on the order to show cause on August 23,
2018, during which time the parties represented that the Ortiz Defendants had
filed a fourth amended complaint in the State Case. On August 24, 2018, the
Court found that the third and fourth amended complaints in the State Case
mooted Capitol Specialty’s requested declaration in its second amended
complaint and dismissed of the First Case without prejudice. (First Case, ECF
No. 74.) That order instructed Capitol Specialty to file a separate action if it
“wishes to contest its obligations relating to the Fourth Amended Complaint.” (Id.
at p. 3.)
        Capitol Specialty filed the Second Case on October 4, 2018, seeking nearly
identical relief but with respect to the claim asserted in the fourth amended
complaint in the State Case. The docket sheet in the Second Case reflects that
the Ortiz Defendants, Luxcom and Lara have moved to dismiss. (Second Case,
ECF Nos. 26, 28.) Also pending in this case is a motion to stay filed by Capitol
Specialty. (ECF No. 29.) That motion requests a stay of all issues related to
Capitol Specialty’s duty to indemnify until final judgment is entered in the State
Case. (ECF No. 29 at pp. 3, 6 (arguing that the request stay would “promote
efficiency of judicial resources”).) The Defendants oppose the requested stay for
undisclosed reasons.
2.     Legal Standard
       District courts are given “broad discretion over the management of pre-
trial activities, including discovery and scheduling.” Johnson v. Bd. of Regents of
Univ. of Ga., 263 F.3d 1234, 1269 (11th Cir. 2001); U.S. v. McIn re Application of
Alves Braga, 789 F. Supp. 2d 1294, 1307 (S.D. Fla. 2011) (Goodman, Mag. J.) So
long as a stay is neither “immoderate” nor indefinite, a stay is appropriate in the
interest of judicial convenience. Ortega Trujillo v. Conover & Co. Communications,
Inc., 221 F.3d 1262 (11th Cir. 2000) (provided that a stay will expire within
reasonable limits, if it is not immoderate).

     3. Analysis
       The Southern District of Florida has one of the busiest dockets in the
country. Kalb v. Marriott Int’l, Inc., No. 17-cv-20904, 2017 WL 6565243, at *4
(S.D. Fla. Oct. 5, 2017) (Scola, J.); Fontaine v. Signature Research, Inc., No. 14-
cv-24028, 2016 WL 880527, *8 (S.D. Fla. Mar. 8, 2016) (Gayles, J.). Mindful of
that fact, the Court must fairly and efficiently allocate its limited time and
resources amongst the numerous parties with cases pending before it.
       The Court expended significant judicial effort to resolve the First Case,
only to see that effort squandered by less than diligent prosecution in the First
Case and questionable litigation tactics in the State Case. A year has passed and
the procedural posture of this case remains unchanged. This is not Groundhog
Day and the Court will not engage again in a game of “cat and mouse” between
state and federal forums. Considerations of judicial economy and fairness to all
litigants before this Court dictate that the best course is to stay this case. See
Fondo de Proteccion Social de los Depositos Bancarios v. Diaz Reus & Targ, LLP,
No. 16-cv-21266, 2016 WL 10952495, *1 (S.D. Fla. Dec. 29, 2016) (Torres, Mag.
J.) (“Federal district courts routinely exercise the power to stay a proceeding
where a stay would promote judicial economy and efficiency.”); cf. Ambrosia Coal
& Constr. Co. v. Pages Morales, 368 F.3d 1320, 1328 (11th Cir. 2004) (noting
that federal courts may enter a stay in favor of a parallel state case on
“considerations of wise judicial administration, giving regard to conservation of
judicial resources and comprehensive disposition of litigation.”) (citing
Colo. River Water Conservation Dist. v. United States, 424 U.S. 800, 817 (1976)).
       Thus, the Court orders that this case is stayed and administratively
closed until this earliest of (1) the entry of final judgment in the State Case, or
(2) the passage of the deadline to amend pleadings in the State Case, whether by
operation of law, order of the state court, or agreement by parties to the State
Case. Upon the occurrence of either of those events, the parties must promptly
notify the Court and move to reopen this case. In the meantime, the Defendants
shall file with the Court a report detailing the status of the State Case every 90
days from the date of this order. The Court directs the Clerk to
administratively close this case. All pending motions are denied without
prejudice and may be refiled after this case is reopened.
        Done and ordered, in chambers, in Miami, Florida, on November 26,
2018.

                                           ________________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
